ACCEPTED
                                                                                    08-21-00043-CV
                                                                        EIGHTH COURT OF APPEALS
                                                                                   EL PASO, TEXAS
                              08-21-00043-CV                                     3/16/2021 10:17 AM
                                                                             ELIZABETH G. FLORES
                                                                                             CLERK

                        IN THE COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS                        FILED IN
                                                            8th COURT OF APPEALS
                                                                EL PASO, TEXAS
IRMA PEREZ,               §                                 3/16/2021 10:17:48 AM
                          §                                  ELIZABETH G. FLORES
                                                                     Clerk
    Appellant,            §
                          §
v.                        §               No. 08-21-00043-CV
                          §
VICTOR MANUEL PEREZ, JR., §
                          §
    Appellee.             §


                         ENTRY OF APPEARANCE
                         AS APPELLATE COUNSEL


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW John P. Mobbs, attorney, and files this his entry of appearance

as lead appellate counsel for the Appellee VICTOR MANUEL PEREZ, JR. in the

above-styled cause in this Court only, and requests that all notices, copies of

documents filed, and other communications in this appeal be addressed to him as

counsel for Appellee.    The information required by Texas Rule of Appellate

Procedure 6.1(c) is provided below.
                                            Respectfully submitted,


                                            /s/ John P. Mobbs
                                            John P. Mobbs
                                            Attorney at Law
                                            Texas Bar No. 00784618
                                            6350 Escondido Drive, Suite A-14
                                            El Paso, Texas 79912
                                            Tel. 915-541-8810
                                            Fax 915-541-8830
                                            Email johnmobbs@gmail.com

                                            ATTORNEY FOR APPELLEE

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served by electronic service to Rob Edwards (redwards@raylaw.com), Attorney for
Appellant, Ray Pena McChristian, 5822 Cromo Dr., El Paso, Texas 79912; and to
Mark T. Davis and Geourge Mansouraty (attorneymdavis@yahoo.com), Trial
Counsel for Appellee, Law Office of Mark T. Davis, 1554 Lomaland, El Paso, Texas
79935, on March 16, 2021.


                                            /s/ John P. Mobbs
                                            John P. Mobbs




                                        2
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

John Mobbs on behalf of John Mobbs
Bar No. 00784618
johnmobbs@gmail.com
Envelope ID: 51509754
Status as of 3/16/2021 10:49 AM MST

Associated Case Party: VictorMPerez

Name           BarNumber   Email                TimestampSubmitted     Status

JOHN P.MOBBS               johnmobbs@gmail.com 3/16/2021 10:17:48 AM   SENT